                    1   JOHN T KEATING
                        Nevada Bar No. 6373
                    2   KE AT I NG       LAW GROUP
                        9130 W. Russell Road, Suite 200
                    3
                        Las Vegas, Nevada 89148
                    4   jkeating@keatinglg.com
                        (702) 228-6800 phone
                    5
                        (702) 228-0443 facsimile
                    6   Attorneys for Defendant
                        Alístate Insurance Company
                    7

                    8

                    9

                   10
                                                      UNITED STATES DISTRICT COURT
o..
:)                 11
oo::: o            l2                                        DISTRICT OF NEVADA
(.9 ~ CX)
5     ll.17
      e-~
      - (l)
      ~CX)
                   l3
<(       '<(
_J a o
      o:: <(       14   HENRY PEREZ-PEREZ, an individual,
          >
t9    _j
      _jz w                                                              I CASL \JO .. 2.19-cv-01888-KJD-NJK
      llJ      •   15
z     U)
      U)<(
      :::)
      D:'. w
             tf)

             (!)
                                       Plaintiff,
~            >     16
1-- ~o_j:Q              vs.
                   17                                                      STIPULATION AND ORDER FOR DISMISSAL
<( ~
w                  18   ALLSTATE INSURANCE COMPANY, a Foreign                         WITH PREJUDICE
                        Corporation; DOES I through XV; ROE
~
                   19   CORPORATIONS I through X, inclusive,
                   20
                                       Defendants.
                   21
                               IT IS HEREBY ST!PULATED by and between Plaintiff HENRY PEREZ-PEREZ and Defendant
                   22

                   23   ALLSTATE INSURANCE COMPANY, by and through their respective counsel, that Plaintiff HENRY

                   24   PEREZ-PEREZ' action against Defendant ALLSTATE INSURANCE COMPANY and all claims shall be,
                   25
                        and are hereby, dismissed with prejudice, each party to bear tho r own costs and attorney's fees.
                   26

                   27   Ill

                   28   Ill
                 1          There has been no trial date set in this case.

                 2
                 3
                     DATED this   n                J�� " .,,_,=0DATED this �' day of January, 2020.
                                         day of Jamiary;-2020.

                     KE AT ING        LAW GROUP                      D.R. PATTI & ASSOCIATES
                 4
                 5
                 6
                                                                     MARC C. NARON, ESQ.
                 7               r No.: 6373                         Nevada Bar No.: 11665
                 8            . Russell Road, Ste. 200               720 South Seventh Street, 3 rr1 Floor
                     Las Vegas NV 89148                              Las Vegas NV 89101
                 9   Attorney for Defendant                          Attorney for Plaintiff
                     Allstate Insurance Company                      Henry Perez-Perez
                10
0..
                11

a: 0            12
l.9 � co
>               13
      W'S!"
":> s
    ,-�   en
      (/) 00
      a<(                   IT IS SO ORDERED that Plaintiff HENRY PEREZ-PEREZ' action against Defendant ALLSTATE
<( Clo          14
_j 0::  <(
        >
   ...Jz
t9 ...J UJ           INSURANCE COMPANY and all claims shall be, and are hereby, dismissed with prejudice, each
z (/)
      lJj   -   15
        <(
      (/) ti)


   0::  UJ
      ::) <!)

- .>            16   party to bear their own costs and attorney's fees.
I- o...J
   3: ;Q
                17                              March
                                      9thday of ______
<( �                        DATED this_               , 2020.
                18
�
                19
                20                                               U.S. DISTRICT COURT JUDGE

                21   Respectfully Submitted by:
                22
                23
                24

                25
                     Neva
                26   913 W. Russell Road, Ste. 200
                     Las Vegas NV 89148
                27
                     Attorney for Defendant
                28   Allstate Insurance Company


                                                                 2
